 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    CASEY CLARKSON,
                                                      NO. 2:19-CV-0005-TOR
 8                              Plaintiff,
                                                      ORDER PARTIALLY GRANTING
 9           v.                                       MOTION FOR CLASS
                                                      CERTIFICATION
10    ALASKA AIRLINES INC.,
      HORIZON AIR INDUSTRIES INC.,
11    and ALASKA AIRLINES
      PENSION/BENEFITS
12    ADMINISTRATIVE COMMITTEE,

13                              Defendants.

14         BEFORE THE COURT is Plaintiff’s Motion for Class Certification (ECF

15   No. 73). This matter was heard with telephonic oral argument on August 4, 2020.

16   Plaintiff was represented by R. Joseph Barton and Thomas G. Jarrard. Defendants

17   were represented by Anton Metlitsky, M. Tristan Morales, and Mark W.

18   Robertson. The Court has reviewed the record and files herein, and is fully

19   informed. For the reasons discussed below, Plaintiff’s Motion for Class

20   Certification (ECF No. 73) is granted in part.




     ORDER PARTIALLY GRANTING MOTION FOR CLASS CERTIFICATION ~ 1
 1                                    BACKGROUND

 2      A. Factual Background

 3         This case concerns two of Defendants’ employment policies regarding

 4   military leave and their compliance with the Uniformed Services Employment and

 5   Reemployment Rights Act (“USERRA”). The material facts are largely

 6   undisputed for the purpose of this motion, and the Court must accept as true the

 7   substantive allegations of the class claim. See Blackie v. Barrack, 524 F.2d 891,

 8   901 n.17 (9th Cir. 1975).

 9         Plaintiff was employed as an airline pilot by Horizon until November 6,

10   2017 and thereafter was employed by Alaska, and during his employment with

11   both Defendants was a member of the Washington Air National Guard. ECF No.

12   31 at 6, ¶ 13. Plaintiff alleges that neither Horizon nor Alaska provides

13   servicemember-employees with paid short-term military leave, despite providing

14   other forms of paid short-term leave. ECF No. 31 at 14-15, ¶ 37; Id. at 16, ¶ 41.

15   Plaintiff also alleges that Horizon applies a “virtual credit” policy to employees

16   who take military leave. ECF No. 31 at 15, ¶ 38. The “virtual credit” policy

17   allocates 2.45 credit hours per day for paid and unpaid leave days to employees,

18   which reflects fewer credit hours than the employee would have received on days

19   when they are scheduled to fly. Id. The number of hours per month that an

20   employee works or is credited determines that employee’s status as a Regular Line




     ORDER PARTIALLY GRANTING MOTION FOR CLASS CERTIFICATION ~ 2
 1   holder, which comes with a minimum pay guarantee and a more predictable

 2   schedule, or a Reserve or Reduced Line holder, which do not. ECF No. 31 at 16, ¶

 3   39. Because an employee who takes short-term military leave is only credited with

 4   2.45 hours per day rather than the full amount of hours they would have worked

 5   had they not taken leave, the employee who takes short-term military leave is then

 6   required to either work additional hours to maintain their Regular Line holder

 7   status or to forfeit their Regular Line holder status. ECF No. 31 at 16, ¶ 40.

 8         Plaintiff took military leave from June 8, 2017 through July 8, 2017,

 9   received virtual credit for his military leave, and was demoted to a Reserve Line

10   holder from a Regular Line holder upon his return to work. ECF No. 31 at 17-18,

11   ¶¶ 43-47. Plaintiff took military leave again in October 2017 and was able to meet

12   the 70-hour threshold to maintain his Regular Line holder status in October 2017,

13   but only by working extra days when he was not on military leave. ECF No. 31 at

14   19, ¶ 49.

15         In August 2017, Plaintiff filed a complaint with the U.S. Department of

16   Labor regarding the “virtual credit” policy. ECF No. 31 at 20-21, ¶ 53. On

17   October 4, 2017, the Department completed its investigation of Plaintiff’s

18   complaint and concluded that the “virtual credit” policy violated USERRA. Id. at

19   ¶ 55. Despite this finding, Horizon continues to use a virtual credit policy. Id. at ¶

20   56. In February 2018, Horizon adopted an updated matrix for virtual credit.




     ORDER PARTIALLY GRANTING MOTION FOR CLASS CERTIFICATION ~ 3
 1      B. Procedural Background

 2         On January 7, 2019, Plaintiff filed a Complaint in federal court challenging

 3   Defendants’ paid leave and “virtual credit” policies’ compliance with USERRA.

 4   ECF No. 1. On June 16, 2019, the Court denied Defendants’ Motion to Dismiss

 5   but granted Plaintiff leave to amend the Complaint. ECF No. 30. On July 1, 2019,

 6   Plaintiff filed an Amended Complaint, which is the current operative complaint.

 7   ECF No. 31. The Amended Complaint raises five causes of action: (1) violation of

 8   USERRA for failure to re-employ employees in their proper line holder position

 9   following military leave; (2) violation of USERRA for failing to treat military

10   service as continued employment for determining line holder status; (3) violation

11   of USERRA for transferring employees to inferior line holder positions following

12   military leave; (4) violation of USERRA for failure to provide paid military leave

13   while providing other forms of paid short-term leave; and (5) violation of the

14   Employee Retirement Income Security Act of 1974 (“ERISA”) for failure to

15   respond to Plaintiff’s ERISA request. ECF No. 31 at 23-31, ¶¶ 61-94.

16      C. Proposed Classes

17         Plaintiff’s Motion for Class Certification (ECF No. 73) proposes the

18   following class definitions:

19         Virtual Credit Class (Counts I-III): All current and former employees of

20   Horizon or any subsidiary, joint venture, or division of Horizon who were




     ORDER PARTIALLY GRANTING MOTION FOR CLASS CERTIFICATION ~ 4
 1   subjected to Horizon’s “virtual credit” policy with respect to a period of military

 2   leave from May 1, 2017 through the date of the judgment.

 3         As an initial matter, the Court notes that Plaintiff’s proposed Virtual Credit

 4   Class definition exceeds the scope of the Amended Complaint. Counts I-III all

 5   seek relief for employees who were demoted from Regular Line holder positions as

 6   a result of the virtual credit policy, ECF No. 31 at 24-26, ¶¶ 69, 74, 78, or were

 7   required to work additional hours to avoid demotion, id. at ¶ 51. These claims are

 8   narrower than Plaintiff’s proposed class definitions because they limit the class to

 9   those who were not only subject to the “virtual credit” policy, but who were also

10   demoted in their line holder status as a result of the policy or were required to work

11   additional hours to avoid demotion. Accordingly, the Court will consider the

12   present class certification motion within the scope of Plaintiff’s claims as alleged

13   in the Amended Complaint.

14         Paid Leave Class (Count IV Only): All current or former Alaska union-

15   represented employees or Horizon employees who have taken short-term military

16   leave from October 10, 2004 through the date of the judgment and current or

17   former Alaska non-union employees who took short-term military leave between

18   October 10, 2004 and December 31, 2017.

19

20




     ORDER PARTIALLY GRANTING MOTION FOR CLASS CERTIFICATION ~ 5
 1                                       DISCUSSION

 2      A. Class Certification Standard

 3         Certification of a class action lawsuit is governed by Rule 23 of the Federal

 4   Rules of Civil Procedure. Pursuant to Rule 23(a), the party seeking class

 5   certification must demonstrate that “(1) the class is so numerous that joinder of all

 6   members is impracticable; (2) there are questions of law or fact common to the

 7   class; (3) the claims or defenses of the representative parties are typical of the

 8   claims or defenses of the class; and (4) the representative parties will fairly and

 9   adequately protect the interests of the class.” Fed. R. Civ. P. 23(a).

10         Provided that proposed class satisfies the above criteria, courts must further

11   determine whether certification is appropriate under Rule 23(b). Where a party

12   seeks certification of a so-called “damages class” under Rule 23(b)(3), as here, he

13   or she must demonstrate that (1) “questions of law or fact common to class

14   members predominate over any questions affecting only individual members;” and

15   (2) “a class action is superior to other available methods for fairly and efficiently

16   adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). As the party moving for

17   certification, the plaintiff bears the burden of establishing that the foregoing

18   requirements have been satisfied. Mazza v. Am. Honda Motor Co., Inc., 666 F.3d

19   581, 588 (9th Cir. 2012).

20




     ORDER PARTIALLY GRANTING MOTION FOR CLASS CERTIFICATION ~ 6
 1         A court presented with a class certification motion must perform a “rigorous

 2   analysis” to determine whether each of these prerequisites has been satisfied. Gen.

 3   Tel. Co. v. Falcon, 457 U.S. 147, 161 (1982). “Frequently that ‘rigorous analysis’

 4   will entail some overlap with the merits of the plaintiff’s underlying claim.” Wal-

 5   Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011); see also Ellis v. Costco

 6   Wholesale Corp., 657 F.3d 970, 981 (9th Cir. 2011) (emphasizing that a district

 7   court “must” consider the merits of a plaintiff’s claim to the extent that they

 8   overlap with the prerequisites for class certification under Rule 23(a)). That is,

 9   “[a] party seeking class certification must affirmatively demonstrate his

10   compliance with the Rule—that is, he must be prepared to prove that there are in

11   fact sufficiently numerous parties, common questions of law or fact, etc.” Wal-

12   Mart, 564 U.S. at 350.

13      B. Standing

14         As an initial matter, Defendants raise several challenges to Plaintiff’s

15   standing to bring a class action suit. In a class action, standing exists if at least one

16   named plaintiff meets the Article III standing requirements of injury in fact,

17   traceability, and redressability. Ellis, 657 F.3d at 978.

18         Defendants argue Plaintiff lacks standing to represent either the Virtual

19   Credit Class or the Paid Leave Class because, as a former employee of Horizon

20   and as a servicemember who is no longer on active duty, he lacks standing to seek




     ORDER PARTIALLY GRANTING MOTION FOR CLASS CERTIFICATION ~ 7
 1   prospective relief. ECF No. 78 at 12-16. While the Amended Complaint does

 2   request prospective relief, ECF No. 31 at 12, ¶ 28, Plaintiff renounces this form of

 3   relief, ECF No. 82 at 13. Plaintiff has now clarified that he seeks “a declaration

 4   establishing Horizon’s violation of the Class’ USERRA rights, and then an order

 5   requiring Defendants to pay compensation and benefits to the Class.” Id.

 6         Defendants’ also argue that Plaintiff lacks standing because he was paid by

 7   the military during his military service, and therefore has no damages, but this

 8   misconstrues Plaintiff’s allegations. ECF No. 78 at 15-16. Plaintiff’s alleged

 9   injury is the payment and employment benefits he claims he should have received

10   from Defendants, which is independent of his military income during periods of

11   service. Plaintiff has adequately alleged standing to pursue the class claims.

12      C. Numerosity

13         Rule 23(a)(1) provides that a proposed class must be “so numerous that

14   joinder of all members is impracticable.” Fed. R. Civ. P. 23(a)(1). “Whether

15   joinder would be impracticable depends on the facts and circumstances of each

16   case and does not, as a matter of law, require any specific minimum number of

17   class members.” Smith v. Univ. of Wash. Law Sch., 2 F. Supp. 2d 1324, 1340

18   (W.D. Wash. 1998). “Generally, 40 or more members will satisfy the numerosity

19   requirement.” Garrison v. Asotin Cty., 251 F.R.D. 566, 569 (E.D. Wash. 2008)

20   (citing Consol. Rail Corp. v. Town of Hyde Park, 47 F.3d 473, 483 (2d Cir. 1995)).




     ORDER PARTIALLY GRANTING MOTION FOR CLASS CERTIFICATION ~ 8
 1   Conversely, the Supreme Court has indicated that a class of 15 “would be too small

 2   to meet the numerosity requirement.” Gen. Tel. Co. of the Nw., Inc. v. EEOC, 446

 3   U.S. 318, 330 (1980).

 4          1. The Virtual Credit Class

 5          The parties disagree over the numerosity of the Virtual Credit Class, in part

 6   because they inconsistently define the duration of “short-term” military leave as

 7   that term is used in the Amended Complaint. See ECF No. 73 at 15. Regardless,

 8   Plaintiff has identified evidence of 57 unique employees who were placed on

 9   reserve status in the same month as taking military leave. ECF No. 82-10 at 3.

10   This is sufficient to meet the numerosity requirement. Garrison, 251 F.R.D. at

11   569.

12          As discussed supra, the Virtual Credit Class must be limited to employees

13   whose line holder status was reduced as a result of the “virtual credit” policy or

14   who were required to work additional hours to maintain their status, in order to

15   comply with the scope of the Amended Complaint. The Court notes that

16   Defendants argue elsewhere that an employee’s change in line holder status may

17   be attributable to other factors such as the employee’s overall seniority or

18   individual scheduling preferences, regardless of whether the employee took

19   military leave during that month. ECF No. 78 at 18-21. If Defendants identify

20   evidence to indicate that this causation issue further narrows the size of the Virtual




     ORDER PARTIALLY GRANTING MOTION FOR CLASS CERTIFICATION ~ 9
 1   Credit Class, this may properly be the subject of a motion for class decertification.

 2            2. The Paid Leave Class

 3            Plaintiff identifies the Paid Leave Class to include 278 Alaska and Horizon

 4   employees, of which 212 are pilots. ECF No. 73 at 15; see ECF No. 73-11 at 5.

 5   Defendants do not specifically challenge the numerosity of this proposed class.

 6   ECF No. 78 at 21-35. Plaintiff has alleged sufficient numerosity for this proposed

 7   class.

 8      D. Commonality

 9            Rule 23(a)(2) requires that “there are questions of law or fact common to the

10   class.” Fed. R. Civ. P. 23(a)(2). For purposes of this rule, “[c]ommonality exists

11   where class members’ situations share a common issue of law or fact, and are

12   sufficiently parallel to insure a vigorous and full presentation of all claims for

13   relief.” Wolin v. Jaguar Land Rover N. Am., LLC, 617 F.3d 1168, 1172 (9th Cir.

14   2010) (internal quotation and citation omitted). At its core, the commonality

15   requirement is designed to ensure that class-wide adjudication will “generate

16   common answers apt to drive the resolution of the litigation.” Wal-Mart, 564 U.S.

17   at 350 (emphasis in original) (internal quotation and citation omitted). “This does

18   not, however, mean that every question of law or fact must be common to the class;

19   all that Rule 23(a)(2) requires is a single significant question of law or fact.”

20   Abdullah v. U.S. Sec. Assoc., Inc., 731 F.3d 952, 957 (9th Cir. 2013) (emphasis in




     ORDER PARTIALLY GRANTING MOTION FOR CLASS CERTIFICATION ~ 10
 1   original) (quotation omitted). “If a common question will drive the resolution,

 2   even if there are important questions affecting only individual members, then the

 3   class is ‘sufficiently cohesive to warrant adjudication by representation.’” Jabbari

 4   v. Farmer, --- F.3d ---, 2020 WL 4046029, at *2 (9th Cir. July 20, 2020) (quoting

 5   Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623-24 (1997)).

 6         1. The Virtual Credit Class

 7         Plaintiff identifies common questions for the Virtual Credit Class as whether

 8   the Virtual Credit Class members had to be credited or worked a certain number of

 9   hours to keep their Regular Line holder status, and whether the “virtual credit”

10   policy failed to credit those employees with the same amount of hours as if they

11   had been working at Horizon instead of being on military leave. ECF No. 73 at

12   17-18. Defendants do not specifically challenge Plaintiff’s commonality

13   allegations for this class. ECF No. 78 at 16-21. Plaintiff has sufficiently identified

14   questions of law and fact common to this proposed class.

15         2. The Paid Leave Class

16         Plaintiff identifies a common legal question for the Paid Leave Class as

17   whether paid leave is one of the “rights and benefits” that must be provided equally

18   to employees on military leave under USERRA, and a common factual question of

19   whether Defendants provide other short-term paid leave that is comparable to

20   short-term military leave. ECF No. 73 at 16. Defendants contend that the factual




     ORDER PARTIALLY GRANTING MOTION FOR CLASS CERTIFICATION ~ 11
 1   question is not common among the class because comparable forms of short-term

 2   leave will vary by employee group. ECF No. 78 at 34-35. Even if the factual

 3   circumstances vary by employee group, the Paid Leave Class claim does raise a

 4   single common question of law across employee groups. Defendants’ concerns

 5   about variations between employee groups are addressed more thoroughly infra.

 6   Plaintiff has sufficiently alleged a common legal question across the Paid Leave

 7   Class.

 8            3. Typicality

 9            Rule 23(a)(3) requires that “the claims or defenses of the representative

10   parties [be] typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3).

11   This requirement serves to ensure that “the interest of the named representative

12   aligns with the interests of the class.” Wolin, 617 F.3d at 1175. Factors relevant to

13   the typicality inquiry include “whether other members have the same or similar

14   injury, whether the action is based on conduct which is not unique to the named

15   plaintiffs, and whether other class members have been injured by the same course

16   of conduct.” Ellis, 657 F.3d at 984. Stated differently, “[t]ypicality refers to the

17   nature of the claim or defense of the class representative, and not to the specific

18   facts from which it arose or the relief sought.” Id.; see also Stearns v. Ticketmaster

19   Corp., 655 F.3d 1013, 1019 (9th Cir. 2011), abrogated on other grounds by

20   Comcast Corp. v. Behrend, 133 S. Ct. 1426 (2013) (“The typicality requirement




     ORDER PARTIALLY GRANTING MOTION FOR CLASS CERTIFICATION ~ 12
 1   looks to whether the claims of the class representatives are typical of those of the

 2   class, and is satisfied when each class member’s claim arises from the same course

 3   of events, and each class member makes similar legal arguments to prove the

 4   defendant’s liability.”) (brackets omitted).

 5         1. The Virtual Credit Class

 6         Plaintiff argues his “virtual credit” claims are typical of the class because the

 7   same “virtual credit” policy applies across the class. ECF No. 73 at 20-21.

 8   Defendants do not specifically challenge Plaintiff’s typicality argument. ECF No.

 9   78 at 16-21. As noted supra, Plaintiff’s proposed definition of the Virtual Credit

10   Class exceeds the scope of the allegations in the Amended Complaint. When the

11   Virtual Credit Class is narrowed to employees whose line holder status was

12   demoted as a result of the “virtual credit” policy or who had to work additional

13   hours to maintain their status, Plaintiff’s claims are typical of the class. However,

14   Plaintiff no longer works for Horizon as of November 6, 2017 and Horizon

15   updated its virtual credit matrix in February 2018. Both of these developments do

16   not allow Plaintiff to represent a class of persons who worked for Horizon after he

17   left the company. His claim is no longer typical of their claims, certainly not when

18   the policy changed.

19         2. The Paid Leave Class

20         Plaintiff argues his paid leave claim is typical of the class because




     ORDER PARTIALLY GRANTING MOTION FOR CLASS CERTIFICATION ~ 13
 1   Defendants apply a uniform policy of failing to provide paid military leave to its

 2   employees while paying for other comparable forms of short-term leave. ECF No.

 3   73 at 20. However, this inquiry will require comparing military leave to other

 4   forms of short-term leave available to all other employees, and as Defendants note,

 5   this inquiry will vary by employee group and by employer. ECF Nos. 28 at 22-32;

 6   73-20; and 73-21. Plaintiff’s paid leave claim is only typical of his own

 7   employment group, Alaska and Horizon pilots, and the collective bargaining

 8   agreements by which Plaintiff’s employment and benefits are governed. Because

 9   the nature of Plaintiff’s legal claim requires a comparison of paid military leave to

10   other comparable forms of leave as they were available to him, the paid leave class

11   must be limited to Alaska and Horizon pilots. Because the comparative forms of

12   leave varied by non-pilot employee groups and by employer, Plaintiff’s claims are

13   not typical of the other employees’ claims.

14         3. Adequacy of Representation

15         The final prerequisite for class certification is that “the representative parties

16   will fairly and adequately protect the interests of the class.” Fed. R. Civ. P.

17   23(a)(4). This requirement applies to both the named class representatives and to

18   their counsel. “To determine whether named plaintiffs will adequately represent a

19   class, courts must resolve two questions: (1) do the named plaintiffs and their

20   counsel have any conflicts of interest with other class members[;] and (2) will the




     ORDER PARTIALLY GRANTING MOTION FOR CLASS CERTIFICATION ~ 14
 1   named plaintiffs and their counsel prosecute the action vigorously on behalf of the

 2   class?” Ellis, 657 F.3d at 985 (internal quotations omitted).

 3          Plaintiff represents that he has no conflicts of interest with other class

 4   members and that he and his counsel will vigorously pursue the claims on behalf of

 5   the classes. ECF No. 73 at 22-25. Defendants challenge Plaintiff’s adequacy to

 6   represent the Paid Leave Class, but these concerns are addressed by the Court’s

 7   finding that the Paid Leave Class should be limited to employees in Plaintiff’s own

 8   employment groups. ECF No. 78 at 22-33. Plaintiff’s counsel have significant

 9   experience litigating class action and USERRA cases. The Court finds that

10   Plaintiff and his counsel will adequately represent the interests of the classes.

11      E. Rule 23(b)(3) Requirements

12          1. Predominance

13          For purposes of Rule 23(b)(3), the relevant inquiry is whether these common

14   questions predominate over individualized questions. See Wolin, 617 F.3d at 1172

15   (“While Rule 23(a)(2) asks whether there are issues common to the class, Rule

16   23(b)(3) asks whether these common questions predominate.”). Although Rule

17   23(a)(2) and Rule 23(b)(3) both address commonality, “the 23(b)(3) test is ‘far

18   more demanding,’ and asks ‘whether proposed classes are sufficiently cohesive to

19   warrant adjudication by representation.’” Id. (quoting Windsor, 521 U.S. at 623-

20   24).




     ORDER PARTIALLY GRANTING MOTION FOR CLASS CERTIFICATION ~ 15
 1         Plaintiff argues that the central USERRA questions about liability

 2   predominate over individual considerations such as damages amounts. ECF No.

 3   73 at 25-28. Defendants contend individual claim differences within the proposed

 4   classes mean that common questions of liability do not predominate in this case.

 5   ECF No. 78 at 18-21, 33-35. However, with the limitations to the class definitions

 6   discussed supra, these individualized concerns are limited or eliminated. The

 7   Court finds that the issues common to the classes predominate in this case.

 8         2. Superiority

 9         In considering whether class adjudication is superior to separate individual

10   actions, a court must determine “whether the objectives of the particular class

11   action procedure will be achieved in the particular case.” Hanlon v. Chrysler

12   Corp., 150 F.3d 1011, 1023 (9th Cir. 1998), overruled on other grounds by Wal-

13   Mart, 564 U.S. at 338. In making this determination, the court must consider, inter

14   alia, (1) the interests of individual class members in pursuing their claims

15   separately; (2) the extent of any existing litigation concerning the same subject-

16   matter; (3) the desirability of concentrating the litigation in a particular forum; and

17   (4) the feasibility of managing the case as a class action. Fed. R. Civ. P.

18   23(b)(3)(A)-(D). A court’s consideration of these factors must “focus on the

19   efficiency and economy elements of the class action so that cases allowed under

20   subdivision (b)(3) are those that can be adjudicated most profitably on a




     ORDER PARTIALLY GRANTING MOTION FOR CLASS CERTIFICATION ~ 16
 1   representative basis.” Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180, 1190

 2   (9th Cir. 2001) (quotation and citation omitted).

 3          Here, class adjudication would serve the interests of individual class

 4   members for whom the potential recovery may be small in comparison to the costs

 5   of litigation. The parties do not identify other litigation concerning the same

 6   subject-matter. This district is an appropriate forum given the extent of

 7   Defendants’ business in this state and the number of class members who reside in

 8   this district. Finally, with the limitations to the class definition discussed supra,

 9   this case could feasibly be managed as a class action. With certain restrictions to

10   the scope of the classes, Plaintiff has satisfied the requirements for class

11   certification.

12   ACCORDINGLY, IT IS HEREBY ORDERED:

13          1. Plaintiff’s Motion for Class Certification, ECF No. 73, is GRANTED in

14             part.

15          2. Pursuant to Fed. R. Civ. P. 23(b)(3), the Court hereby certifies the

16             following Classes in this case:

17                    a. Virtual Credit Class (Counts I-III): All current and former

18                       employees of Horizon who were subjected to Horizon’s “virtual

19                       credit” policy with respect to a period of military leave and who

20                       were demoted or were forced to work additional hours in order to




     ORDER PARTIALLY GRANTING MOTION FOR CLASS CERTIFICATION ~ 17
 1                maintain their line holder status as a result of the “virtual credit”

 2                policy from May 1, 2017 through November 6, 2017.

 3             b. Paid Leave Class (Count IV Only): All current or former Alaska or

 4                Horizon pilots who have taken short-term military leave from

 5                October 10, 2004 through the date of the judgment.

 6       3. Pursuant to Fed. R. Civ. P. 23(c)(1)(B), the Court hereby certifies the

 7          following claims, including all damages related thereto:

 8             a. Virtual Credit Class (Counts I-III): The claims that Horizon gave

 9                class members “virtual credit” during short-term military leave at a

10                lesser rate than if they had been continuously employed resulting

11                in reemployment at an inferior position, in violation of USERRA

12                which requires reemployment in the position of employment in

13                which the person would have been employed if the continuous

14                employment of such person with the employer had not been

15                interrupted by such service, or in the position of employment in

16                which the person was employed on the date of the commencement

17                of the service in the uniformed services (count I); that Horizon

18                failed to treat class members’ military leaves of absence as

19                continuous employment in computing the number of hours of

20                credit they had for purposes of determining the employee’s




     ORDER PARTIALLY GRANTING MOTION FOR CLASS CERTIFICATION ~ 18
 1                position following a period of military leave, including the

 2                seniority and rights and benefits which would have attained if the

 3                person remained continuously employed, in violation of USERRA

 4                (Count II); and that Horizon, by applying it virtual credit policy

 5                demoted or transferred class members following their military

 6                leave without cause, in violation of USERRA (count III).

 7             b. Paid Leave Class (Count IV Only): The claim that Defendants

 8                Alaska and Horizon failed to pay the regular wages or salaries of

 9                class members when they took short-term military leave, while

10                paying pilots when they took comparable forms of non-military

11                leave, in violation of the class members’ rights under USERRA.

12       4. Excluded from the Classes are persons who previously reached

13          settlements with or judgments against Defendants resolving or releasing

14          any claims arising during the Class periods under USERRA related to

15          any of the claims in this lawsuit.

16       5. Plaintiff Casey Clarkson is appointed as the Class Representative for both

17          certified Classes.

18       6. R. Joseph Barton of Block & Leviton LLP and Michael J. Scimone of

19          Outten & Golden LLP are appointed as Co-Lead Class Counsel for the

20          Classes. Peter Romer-Friedman of Gupta Wessler PLLC, Matthew




     ORDER PARTIALLY GRANTING MOTION FOR CLASS CERTIFICATION ~ 19
 1          Crotty of Crotty & Son Law Firm, PLLC, and Thomas G. Jarrard of the

 2          Law Office of Thomas G. Jarrard are appointed as additional Class

 3          Counsel for the Classes.

 4       7. Pursuant to Rule 23(c)(2)(B), within fourteen (14) days from the date of

 5          this Order, class counsel shall serve and file a proposed “Notice” to

 6          members of the certified classes and suggest a method by which this

 7          should be accomplished and at whose expense. This “Notice” shall

 8          comply with the requirements of Rule 23(c)(2)(B).

 9       8. Defendants shall have fourteen (14) days from service of the proposed

10          “Notice” to serve and file any objections to the same.

11       9. Class counsel shall have seven (7) days from service of any objection to

12          serve and file a reply to the same.

13       10. The Court will thereafter Order Notice to be provided and by whom.

14       11. The District Court Executive is directed to enter this Order and furnish

15          copies to counsel.

16       DATED August 4, 2020.

17

18                                  THOMAS O. RICE
                                 United States District Judge
19

20




     ORDER PARTIALLY GRANTING MOTION FOR CLASS CERTIFICATION ~ 20
